Dismissed by unpublished PER' CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dora L. Adkins seeks to appeal the district court’s order denying relief on her 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Adkins v. Jochem, No. 1:15— cv-00879-JCC-MSN, 2015 WL 7012544 (E.D.Va. Nov. 10, 2015). We also deny Adkins’ motion for leave to add citations and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.